Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
				         DETAILED ACTION
					    REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant coating composition comprises a liquid carrier encompassing water as evidenced by claim 2 and thus the recited “wherein the coating composition is capable of hydroscopic expansion” would not make sense.
Also, the recited “wherein the coating composition is capable of hydroscopic expansion” of claim 1 is indefinite even if it is directed to a coated building panel absent further limitations such as % relative humidity and a temperature which would inherently affect the hydroscopic expansion.  
Other claims depends from the indefinite claim 1 would be also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-8 and 10-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Milic (US 7.034,072) in view of Srinivasan et al (US 2010/0029160 A1) or Trksak et al (US 2010/0330376 A1), or further in view of Leclercq (US 2003/0175478 A1).
Rejection is maintained for reasons of the record with the following responses.
First, the rejection addressing the art well known base (i.e. ammonia) in Milic would be expected to meet the recited “wherein the coating composition is capable of hydroscopic expansion” of claim 1 inherently although it is confusing as discussed above. 
Second, claims 10-21 do not recite the “wherein the coating composition is capable of hydroscopic expansion”.
Applicant asserts that Milic teaches components such as organic co-solvents and ground polymer material not required within the claim.  But, the instant claims recites “comprising” permitting other components contrary to the assertion.  The transitional term “comprising” is an “open” term, in the sense that it leaves the claim open for the inclusion of unspecified ingredients, “even in major amounts.”  Ex parte Davis and Tuukkanen, 80 USPQ 448, 450 (BPAI 1948).  See also North Am. Vaccine, Inc. v. American Cyanamide Co., 7 F.3d 1571, 1585 (Fed. Cir. 1993).  Because the term “comprising” is one of enlargement, it can cause a claim to be broader than the invention.  See In re Fenton, 451 F.2d 640, 642 (CCPA 1971).
Further, the ground polymer material would fall within scope of the instant filler as evidenced by hard plastic powders of claim 17 contrary to the assertion.  
Applicant asserts that Milic teaches an aqueous coating composition applied on a substrate that provides a surface having a stone, marble or granite-like effect and unique aesthetics as opposed to the application to a building panel, but the claimed invention is directed to “a coating composition” per se and the application to a building panel would be the intended use and final product which would have little probative value.  
Applicant asserts that the binders of Milic do not require carboxylic acid groups, but instead, are functionalized by hydroxy and/or carboxy and/or amino groups (col. 2, lines 33-34).  Applicant further asserts that there is no evidence that the acrylic polyol (Setalux 6501 AQ-42) of example 1 even contains acid groups.
Milic teaches the acrylic polyol (Setalux 6501 AQ-42) which would not comprise the amino groups by definition.
Milic further teaches ”Particularly preferred, are hydroxy and/or carboxy functionalized polymers having an OH-value in the range of 10 to 300 and a carboxy value of 10 to 50 at col. 2, lines 36-38.  A court held that very limited choice is anticipation and thus choosing a functionalized polymer having both hydroxy and carboxy groups would be at least obvious.  See In re Arkley, 455 F2d 586, 172 USPQ 524 (CCPA 1972); In re Petering, 301 F2d 676, 133 USPQ 275 (CCPA 1962).  
acrylic polyol without the carboxy group (i.e. acrylic acid).  
Even if applicant proves that the Setalux 6501 AQ-42 would not comprise the carboxy groups, Milic further teaches that binders include polyacrylic acid as well as other (co)polymers as one of binders in abstract and claim 2 and at col. 2, lines 50-63 as stated in the Non-Final rejection and thus utilization of binders having carboxylic acid groups such as the polyacrylic acid (claim 1) would be obvious. 
Applicant asserts that the examiner considers that aliphatic polyisocyanate as a filler for calculation of the ratio of 2.67:1, but it is not true since the ratio was based on 16.065 wt.% of the acrylic polyol and 42.96 wt.% of fillers (i.e. bentonite + aerosol silica + aluminum trihydrate +Corian crunches) without the aliphatic polyisocyanate as stated in the Non-Final rejection.
Applicant asserts that Milic fails to teach or suggest use of a neutralizing agent and a pH of the coating composition.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Although applicant admits that Srinivasan et al teach the use of a neutralizing agent and a pH of the coating composition, applicant asserts that the binder composition of Srinivasan et al contains both a polyol and a hydrolyzed copolymer of maleic anhydride (or maleic acid) and a vinyl aromatic compound as opposed to the instant 
Again, the instant claims recites “comprising” permitting other components contrary to the assertion.  Also, the instant claim 6 recited the polyol as a crosslinker contrary to the assertion.  Further, a hydrolyzation of the maleic anhydride group would yield two carboxy groups inherently and the instant para. [0015] of speciation teaches that instant binder can further comprise comonomers such as styrene (i.e. the vinyl aromatic) and thus applicant’s assertions would lack probative value.
As to assertions on polysaccharide of Trksak et al, Trksak et al are cited to show that the formaldehyde-free binders system containing polyacrylic acid utilizing a low pH would yield corrosion issues in [0005].  In other word, Trksak et al teach use of a higher pH (i.e. not an acidic pH) in order to prevent corrosion.  
Further, Applicant’s view of non-analogous art is too narrow,  Attention is directed to Ex parte Talkowski, Appeal 2012-002290 (PTAB June 22, 2013) (informative opinion) explaining that analogous art is not necessarily limited to “two separate tests.”  (1) applicant’s field of endeavor and (2) the problem addressed by applicants.  
Also, see KSR International v. Teleflex, Inc. 550 U.S. at 419-20, where the Court observed that (italics added):
In determining whether the subject matter of a … claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls.  What matter is the objective of the claim.  If the claim extends to what is obvious, it is … [unpatentable[ under § 103.  One of the ways in which a patent’s subject matter can be proved obvious there was an obvious solution encompassed by the patent’s claims.
As to Leclercq, Leclercq is cited to show that coating compositions for partitions, vertical or inclined elements and ceilings ([0003]) comprising polymeric binders including polyacrylics and various copolymers and mineral fillers.  Further, all claims are directed to “a coating composition” per se and the recited “building panel” would be an intended use which would have little probative value.
As to assertions on the recited free of metal ions of claim 10 and 18, the instant para. [0016] of speciation teaches that a metal ion is the result of utilization of inorganic bases comprising the metal ion such as sodium, potassium and calcium, and the composition of the example 1 of Milic would be free of a metal ion since none of components comprises available metal ions such as sodium, potassium and calcium in the aqueous composition, and further utilization of ammonia taught by Srinivasan et al would be expected to yield the recited free of metal ions.  
Contrary to the assertion, Milic teaches the F:B weight ratio of 2.67:1 falling within the recited ratio of “about 2:1 to about 2.7:1 of claim 1 and about 2.7:1 of claim 1 as discussed above. As to a ratio of about 2.5:1 of claim 10 as well as a pH of about 8.0 and a pH of about 8.9, they were addressed in the Non-Final rejection.
Applicant asserts that the molar ratio between carboxyl groups in the polycarboxy polymer to hydroxyl groups in the cross-linker affect the crosslinking density, but such ratio is not claimed limitation.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993), In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989), In re Prater, 415 F.2d 1393, 1405 (CCPA 1969).
In re Self, 671 F.2d 1344, 1348 (CCPA 1982): Applicant’s arguments fail from the outset because --- they are not based on limitations appearing in the claims.
Again, applicant assets unexpected results, but the comparisons shown in the instant specification are based on a composition with or without the filler (comparative example 1) as well as a ratio of F:B being about 8:1 (comparative example 2). But, Milic teaches a composition comprising the ratio of F:B being about 2.67:1 as discussed above, and thus, the asserted unexpected results based on a ratio of F:B as well as a composition without the filler would have little probative value. The comparative example 2 utilize a pH of 6.6 as opposed ot a pH of 8.9 or 8.0 used for the instant examples, but effects of different pHs could not be ascertained since the ratio of F:B (about 8:1) is higher than the ratio of F:B (about 2.67:1) taught by Milic.
Even assuming the unexpected results although the examiner does not think so as discussed above, scope of claims is broader than showing since claims 1-8 and 10- 21 are silent as to amounts/concentrations of solids including polymeric binder, filler and crosslinker as opposed to the solids content of 50% or 55% used in the examples.
Whether an applicant seeks to establish an unobvious difference to overcome an inherency finding or unexpectedly improved results to overcome an obviousness conclusion, the objective evidence an applicant provides must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing must be reviewed to see if the results occur over the entire claimed range. In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035-36 (CCPA 1980); In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).
Furthermore, the examples are directed to the intended use and final product obtained by curing the composition on ceiling panels having a size of 2‘X2’ and 2’X4’ comprising a fibrous substrate as opposed to claimed curable coating composition per se and a coated fibrous substrate utilizing a coating composition comprising similar components as claimed had been patented as US 10,017,648.  Also, substrates would encompass a 2‘X4’ or 4’X8’ solid wood or plastic useful for vertical wall panel taught by Leclercq ([0003]) (or 1’X1” panel fibrous substrate useful for the ceiling and it is uncertain whether coating on such substrates would yield the same or similar results shown in the examples.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Nov. 25, 2021                                                /TAE H YOON/                                                                               Primary Examiner, Art Unit 1762